UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2193



JESSIE ROYSTER,

                                              Plaintiff - Appellant,

          versus


NHP MANAGEMENT COMPANY; APARTMENT INVESTMENT &
MANAGEMENT COMPANY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
290-L)


Submitted:   April 30, 2002                   Decided:   May 16, 2002


Before WILKINSON, Chief Judge, and WILKINS and NIEMEYER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Edith A. Lawson-Jackson, E. A. LAWSON-JACKSON & ASSOCIATES, Bowie,
Maryland, for Appellant. Jonathan W. Greenbaum, Adrian V. Nelson,
II, Gina Janeiro Lisher, MINTZ, LEVIN, COHN, FERRIS, GLOVSKY &
POPEO, P.C., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie Royster appeals the district court’s order granting

summary judgment to Defendants in this action brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, and 42

U.S.C.A. § 1981 (West 1994 & Supp. 2001).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Royster v. NHP Management Co., No. CA-00-290-L (D. Md. Sept.

13, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2